OliveR, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the Court, that the appeals for reappraisement listed in Schedule A hereto annexed and made a part hereof, are limited to the items marked “A” and initialed ABJ (Examiner’s Initials) by Examiner A. B. Johnson (Examiner’s Name) and are abandoned in all other respects.
IT IS FURTHER STIPULATED AND AGREED that as so limited the merchandise and the issues are the same in all material respects as the merchandise and issues involved in Indussa Corp. v. United States, C.A.D. 736 and that the record in said case may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that the prices at the time of exportation of the instant merchandise to the United States at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade were the appraised unit values less 40% plus 10% sales tax plus packing as invoiced.
IT IS FURTHER STIPULATED AND AGREED that these appeals may be submitted upon this stipulation.
*406On the agreed facts and following the cited authority on the law, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is statutory foreign value, and that such value therefor is the appraised unit values, less 40 per centum, plus 10 per centum sales tax, plus packing, as invoiced.
As to all other merchandise, the appeals for reappraisement are dismissed.
Judgment will be rendered accordingly.